Citation Nr: 1732654	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  06-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 2005, for the grant of service connection for major depressive disorder (MDD) and assignment of a 70 percent disability rating.  

2.  Entitlement to an effective date earlier than June 13, 2005, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 6, 1978, to November 3, 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision prepared by the San Diego, California, Regional Office (RO) for the Waco, Texas, RO of the Department of Veterans Affairs (VA).  

In June 2011, the Board remanded the claims of entitlement to service connection for MDD as secondary to service-connected loss of left eye visual acuity and entitlement to a TDIU.  The procedural background as to the case was provided at that time and will not be repeated here.  Ultimately, in a December 2011 rating decision, service connection was granted for MDD as secondary to a service-connected left eye disorder.  A 70 percent evaluation was assigned, effective from June 13, 2005.  Also granted was entitlement to a TDIU from June 13, 2005, in that the Veteran met the schedular criteria for assignment of a TDIU from that date.  See 38 C.F.R. § 4.16(a) (2016).  The Veteran has appealed the effective dates assigned for the grants of service connection for MDD and for a TDIU.  

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) and Legacy Content Manager paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Board denied service connection for a mental health disorder in May 1999.  Although an additional, relevant service treatment record (STR) was associated with the claims file following the Board's May 1999 denial of service connection for a mental health disorder, it was not the basis of the grant of service connection for MDD.  

2.  The denial of service connection for a mental health disorder was successfully reopened in a June 13, 2005 rating decision.  Service connection was granted from that date and a 70 percent rating was assigned.  

3.  Prior to June 13, 2005, the Veteran's service-connected disabilities were: loss of visual acuity left eye, evaluated as 30 percent disabling; and left upper eyelid scar, evaluated as noncompensable; his combined rating was 30 percent.  

4.  Prior to June 13, 2005, factors warranting a referral for TDIU on an extraschedular basis were not present.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 13, 2005, for the grant of service connection and a 70 percent rating for MDD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§  3.156(c), 3.400 (2016).  

2.  The criteria for an effective date prior to June 13, 2005, for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

With respect to the claims for earlier effective dates, the appeal arises from the Veteran's disagreement with the initial effective dates assigned following the grant of service connection and award of TDIU.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The RO provided assistance to the appellant as required under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's available service treatment reports (STRs), as well as VA and non-VA medical records, to include numerous private and VA mental health examination reports.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Earlier Effective Dates - In General

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(1) (West 2014); 38 C.F.R. §3.400(b)(2) (2016).  Generally, the effective date of an award based on a claim reopened after final adjudication shall be the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2016).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q) (2016).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Id.  

The Board's decision is final.  38 U.S.C.A. § 7104 (West 2014).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2016).  

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." 16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

The Veteran seeks an earlier effective date for the grant of service connection for MDD and for a TDIU, both of which currently have an effective date of June 13, 2005.  


Background and Analysis - MDD

In December 2011, the RO granted service connection for MDD and assigned a disability rating of 70 percent, effective June 13, 2005.  As this grant resulted in the Veteran meeting the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) and he was unable to secure or follow a substantially gainful occupation as a result of service-connected disability, a TDIU was also granted from that date.  The Veteran has appealed the effective dates assigned.  He argues that the effective date assigned for MDD and for a TDIU should be the date that he initially filed a claim for benefits on January 23, 1996.  

In arguing that the effective date for MDD and a TDIU should be January 23, 1996, the Veteran acknowledges that the Board denied a claim for service connection for a mental health disorder in May 1999, but states that this fact is immaterial to the current claims because the service record which led to the ultimate grant of service connection for MDD (and a TDIU) was not before the Board when it denied the claim for a mental health disorder.  Specifically, the service record which was submitted in 2011 shows that one day after Medical Board Proceedings deemed the Veteran medically unfit for duty due to his eye disorder, he received a non-judicial punishment for failure to obey orders.  This, it is argued, corroborates the contention that his service-connected eye disorder was causing psychiatric problems at that time.  As the grant of MDD was ultimately based on opinions dated in 2011 which state that his depression was at least partially the result of his eye disorder, it is argued that the effective date for the grant of service connection for MDD should be January 23, 1996, the date that he initially filed his claim for service connection.  This is true because 38 C.F.R. § 3.156(c) provides that any VA claim which has been decided may be reconsidered when a relevant service record is received which existed but was not previously included in the claims file.  It is argued that this service record ultimately led to the grant of service connection.  As a result, also, his TDIU is warranted from that date as MDD is the main reason he is unemployable.  

In general, for disability compensation for service connection, unless the claim is received within one year of the veteran's discharge from service (in which case an effective date of the day after separation could be established), the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(b)(2)(i) (2016).  See also 38 U.S.C.A. § 5110(a) (West 2014) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.").  

As to the Veteran's contention that January 23, 1996, should be the effective date, essentially because that was when he filed his initial claim for service connection for a psychiatric disorder, although the Board is sympathetic to the Veteran's claims, it cannot find legal merit in that argument.  

The Board denied service connection for a mental health disorder in May 1999.  The evidence of record included the available STRs and post service private and VA records, and a decision by the Social Security Administration (SSA) showing that the Veteran was awarded disability benefits partially based on his depression in December 1997.  (The Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, the Board has considered the SSA records in assessing the claims currently before the Board.)  At any rate, the Board's May 1999 denial of service connection was primarily based on the medical conclusion that the Veteran's psychiatric disorder was unrelated to his service-connected eye disorder.  This was a VA examiner's conclusion in an August 1998 addendum report.  

Records added to the record subsequent to the Board denial were not considered new and material in March 2006 and while the Board's November 2008 rating decision reopened the claim based on new and material evidence, the claim for service connection was ultimately denied.  The decision, however, was vacated in a March 2010 Order of the Court, and the Board remanded the claim for service connection for MDD and for a TDIU in June 2011 for additional development and, as already indicated, service connection was granted for MDD and a TDIU upon rating decision in December 2011.  The effective date assigned was the date that the Veteran filed to reopen his claim on June 13, 2005.  

Although it is argued that the previous Board decision in 1999 which denied service connection for MDD is immaterial in that the ultimate grant of service connection by the RO upon rating decision in December 2011 was primarily due to the service department record referenced above, the Board disagrees.  

Essentially, the service department record added to the record in 2011 only reflects that the Veteran failed to obey orders during an incident during service.  The assertion that such shows that his psychiatric symptoms were prevalent at the time is not convincing, even though he was being discharged from service at the same time due to his service-connected eye disorder.  Review of the December 2011 rating decision actually shows that the grant of MDD was primarily based on recently added to the record opinions from 2011 which were provided by a VA physician and a private physician.  Both physicians attested to the fact that the Veteran's depression remained consistent and included reference to his inability to work as a source of his mental health symptoms.  No reference was made to alleged inservice mental health symptoms.  Thus, the actual grant of service connection for MDD as secondary to his left eye disorder was based on this new and material evidence, and as indicated in the appropriate laws and regulations, the assignment of an effective date for service connection after a final denial of the claim, based on new and material evidence, shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(b)(1) (West 2014).  In this case, that date is June 13, 2005, as the proper effective date for the grant of service connection for MDD.  

In effect, the Board denied service connection for a psychiatric disorder as secondary to a service-connected left eye disorder in May 1999.  Section 3.156(c) (2016) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. §  3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  

However, "[a]n award made based all or in part [emphasis added] on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3) (2016).  Although an additional STR was associated with the record in 2011, the award for benefits was not based all or in part on the association of the "failure to obey" inservice document.  

Rather, service connection was granted after 2011 private and medical opinions were added to the record which showed a consistent and long standing depression associated with his inability to be work.  As the Veteran is service connected for a left eye disorder and this, in part, has made him depressed and unemployable for many years, his depression would logically be service connected on a secondary basis.  Evidence of failure to obey orders during service is not shown to present a causal connection between depression and service and VA examiners have not identified such a relationship.

As such, an earlier effective date is not warranted under 38 C.F.R. § 3.156(c) (2016) and the finality of the prior Board decision of May 1999 continues to stand.  

The date of receipt of the current claim was June 13, 2005.  As such an effective date prior to that date for the grant of service connection and assignment of a 70 percent rating for MDD is denied.  

As to a TDIU, the appropriate laws and regulations are as follows: 

TDIU - In General

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).  The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Pursuant to 38 C.F.R. § 4.16(b) (2016), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2016), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  

Analysis

During the course of this appeal, by a December 2011 rating decision, service connection for MDD was granted, and a 70 percent disability evaluation was granted, effective June 13, 2005.  Also, in that rating decision, a TDIU was granted pursuant to 38 C.F.R. § 4.16(a) (2016), as his service-connected disabilities met the percentage requirements and the evidence established that he was unemployable due to his service-connected MDD and left eye disabilities.  As detailed above, there is no basis for assignment of an earlier effective for service connection for MDD.  The Board has reviewed the evidence of record to determine whether a claim for unemployability was received prior to June 13, 2005.  

Service connection is in effect for MDD, rated as 70 percent disabling from June 13, 2005.  Service connection is also in effect for left eye, loss of visual acuity, 30 percent from November 4, 1978, 40 percent from March 30, 1992, and 30 percent from November 1, 1993.  A noncompensable rating has been in effect for a left upper eyelid scar from November 4, 1978.  Thus, the first time the Veteran met the schedular requirements for TDIU was when the combined rating was 80 percent and that was when service connection was granted for MDD and a 70 percent rating was assigned, effective June 13, 2005.  

In other words, with the grant of service connection for MDD, the combined rating for all of the Veteran's service-connected disabilities was 80 percent from June 13, 2005.  Thus, prior to June 13, 2005, the Veteran did not meet the schedular criteria for TDIU.  As such, the Board concludes that an effective date earlier than June 13, 2005, for the award of TDIU, on a schedular basis, is not warranted.  See 38 C.F.R. § 4.16(a) (2016).  

A TDIU may also be awarded on an extraschedular basis if a veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) (2016), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service, for extraschedular consideration.  

Here, the Board finds that referral of the TDIU claim for extraschedular consideration is not warranted for the period prior to June 13, 2005.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  There is no showing that prior to June 13, 20015, the service-connected left eye and left eyelid disabilities resulted in an inability to obtain and maintain substantially gainful employment  Moreover, it is noted that when the Veteran stopped working as a janitor in 1992, his main complaint at the time was a non service-connected wrist injury.  


ORDER

Entitlement to an effective date earlier than June 13, 2005, for the grant of service connection for MDD and assignment of a 70 percent disability evaluation is denied.  

Entitlement to an effective date earlier than June 13, 2005, for the grant of a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


